FINAL OFFICE ACTION
This Final Office Action addresses U.S. Application No. 16/437,568, which is a broadening reissue application of U.S. Application No. 15/088,294 (hereinafter the "294 Application"), entitled CONTACT DEVICE AND ELECTROMAGNETIC RELAY, which issued as U.S. Patent No. 9,679,707 (hereinafter the “707 Patent”).
The status of the claims is as follows:
Claims 1 and 8-14 and 16-20 are pending and examined herein.
Claims 1 and 8-14 and 16-20 are rejected.

I. STATUS OF CLAIMS/PROSECUTION
Applicant filed an amendment on October 28, 2021 (hereinafter the “Oct 2021 Amendment”) in response to the non-final Office action mailed August 2, 2021 (hereinafter the “Aug 2021 NF Action”).  In the Oct 2021 Amendment, patent claims 1 and 8-10 were amended, patent claims 2-7 were cancelled and new claims 11-14 and 16-20 were added.  Therefore, claims 1 and 8-14 and 16-20 are pending and will be examined herein.
This action is made in view of these documents and all other documents properly made of record herein.

II. PRIORITY
Examiners acknowledge that the present application is a reissue application of the 294 Application.  Examiners further acknowledge the claim of foreign priority to JP2015-081415, filed April 13, 2015. 
III. REJECTIONS BASED ON RECAPTURE
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. §251 that form the basis for the rejections under this section made in this Office action:
(a) IN GENERAL.—Whenever any patent is, through error, deemed wholly or partly inoperative or invalid, by reason of a defective specification or drawing, or by reason of the patentee claiming more or less than he had a right to claim in the patent, the Director shall, on the surrender of such patent and the payment of the fee required by law, reissue the patent for the invention disclosed in the original patent, and in accordance with a new and amended application, for the unexpired part of the term of the original patent. No new matter shall be introduced into the application for reissue.

Claims 1 and 8-14 and 16-20 are rejected under 35 U.S.C. §251 as being an improper recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984).  A broadening aspect is present in the reissue which was not present in the application for patent.  The record of the application, which includes the patent family’s entire prosecution history, for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered during the prosecution of the application, specifically a parent application.  Accordingly, the narrow scope of the claims in the patent was not an error within the meaning of 35 U.S.C. §251, and the broader scope of claim subject matter surrendered in the 
Below are the pertinent Examiners’ findings of fact relevant to this rejection:
04/01/2016	The 294 Application was filed and contained original claims 1-8.    Of these claims, original claim 1 was an independent apparatus claim.
11/03/2016	The original examiner issued an Office action rejecting all original claims 1-8 over prior art (hereinafter the “2016 NF Action”).
01/25/2017	Applicant filed an amendment to the original claims which included amendments to independent claim 1 and added claims 9 and 10. (hereinafter the “Jan 2017 Amendment”).  Therein, original claim 1 was amended as follows:
1. 	(Currently Amended) A contact device comprising: 
a pair of fixed contacts aligned in a first direction; 
a movable contactor configured to come into or out of contact with the pair of fixed contacts by movement in a second direction orthogonal to the first direction; 
a contactor holder that holds the movable contactor; 
a movable shaft which moves the contactor holder in the second direction so that the movable contactor comes into or out of contact with the pair of fixed contacts and twists about the movable shaft; and 
a base that accommodates the pair of fixed contacts, the movable contactor, and the contactor holder, the base having a projection projecting from a position opposing the contactor holder in a third direction orthogonal to both the first direction and the second direction, 
wherein the contactor holder comes into contact with the projection along the third direction when the movable contactor and the contactor holder twist around the movable shaft.

	Applicant in the Jan 2017 Amendment further specifically argued that the prior art cited in the 2017 NF Action does not teach the newly added limitations to claim 1 (underlined above).  For example, Applicant argued:
In particular, Applicants’ claim recites and requires that the contactor holder comes into contact with the projection along the third direction when the movable contactor and the contactor holder twist around the movable shaft. It is respectfully submitted that at least this feature, in the claimed combination, is not disclosed nor even rendered obvious by the disclosure of the Yano et al. document. [Jan 2017 Amendment page 8, emphasis added]

  	Applicant further argued when distinguishing the prior art:
Applicants’ claim 1 explicitly requires the contact holder to come into contact with the projection along "the third direction", as previously defined, when the contactor and contactor holder twist around the movable shaft. [Jan 2017 Amendment page 8, emphasis added]

03/01/2017	The original examiner issued a Notice of Allowance, allowing the original claims.
06/13/2017	The 294 Application issued as the 707 Patent.  Original claims 1-10 correspond to patent claims 1-10.
Based on the above finding of fact, Examiners herein determine the following surrender-generating limitations (i.e., limitations that were presented, argued or stated to make the claims patentable and thus generate surrender of the claimed subject matter): 
SGL(a)	“the contactor holder comes into contact with the projection along the third direction when the movable contactor and the contactor holder twist around the movable shaft " as recited in Patent Claims 1-10.  This feature was added to the claims in the Jan 2017 Amendment and further were explicitly argued by the Applicant as a feature to overcome the applied prior art.  Thus, Examiners find that Applicant has through these amendments and arguments has emphasized that it is specifically the contact holder, which is a separate feature from the movable contactor, that comes into contact with the projection.
A reissue will not be granted to "recapture" claimed subject matter which was surrendered in an application to obtain the original patent.  See MPEP §1412.20.  A three step process is used to apply the recapture rule:
“(1) 	first, we determine whether, and in what respect, the reissue claims are broader in scope than the original patent claims; 
(2) 	next, we determine whether the broader aspects of the reissue claims relate to subject matter surrendered in the original prosecution; and 
(3) 	finally, we determine whether the reissue claims were materially narrowed in other respects, so that the claims may not have been enlarged, and hence avoid the recapture rule.”  See MPEP §1412.02(I).

Recapture in Claims 1, 9, 19 and 20 related to SGL(a)
Regarding step 1, upon review of pending and examined claims 1, 9, 19 and 20 of the present reissue application in comparison to patent claims 1-10 of the 765 Patent, Examiners find that Applicant through the Oct 2021 Amendment has broadened the scope of the patented claims by specifically deleting that the contactor holder comes into contact with projections.
Regarding step 2, Examiners find that the deletion of the contact holder coming into contact with the projections is directly related to the surrendered subject matter SGL(a).  Applicant through the amendment and arguments emphasized that the contactor holder’s contact with the projection, not the movable contactor, was the feature that overcame the prior art.  This is the same feature that has now been deleted from the claims.
Regarding step 3, Examiners find that the claims have not been materially narrowed in other respects to overcome the broadening aspect to avoid recapture.  If surrendered subject matter has been entirely eliminated from a claim present in the reissue application, then a recapture rejection under 35 U.S.C. §251 is proper and must be made for that claim. See MPEP §1412.02 (I)(C).  Stated another way, if a claim limitation present in the original patent that was added to overcome a rejection or that was argued by applicant to distinguish over the prior art is entirely eliminated from a claim in the reissue application, then a recapture rejection under 35 U.S.C. §251 is proper and must be made for that claim. See Id.  Following a review of pending and examined claims 1, 9, 19 and 20, Examiners find that these claims have not been narrowed in other aspects related to SGL(a), rather the explicit feature as amended and argued by Applicant that the contactor holder comes into contact with the projection has been completely removed from these claims.  The simple re-recitation of a contact assembly in the claims does materially narrow the missing limitation since the movable contactor and the contactor holder were already present in the original claims when the surrender generating limitation SGL(a) was added to the original claims. Thus, claims 1, 9, 19 and 20 have not been narrowed in sufficient respects related to the omitted subject matter in SGL(a). 
In view of the forgoing, Examiners find Applicant specifically removed the features of SGL(a) surrendered during the prosecution of the original application, the 294 Application.  Accordingly, Examiners conclude the Applicant’s failure to include the features of SGL(a) is improper recapture in claims 1, 9, 19 and 20 herein.

Recapture in Claims 8 and 10 related to SGL(a)
Regarding step 1, upon review of pending and examined claims 8 and 10 of the present reissue application in comparison to patent claims 1-10 of the 765 Patent, Examiners find that Applicant through the Oct 2021 Amendment has broadened the scope of the patented claims by specifically deleting or not including the feature that the contactor holder comes into contact with projections.
Regarding step 2, Examiners find that the deletion/non-inclusion of the contact holder coming into contact with the projections is directly related to the surrendered subject matter SGL(a).  Applicant through the amendment and arguments emphasized that the contactor holder’s contact with the projection, not the movable contactor, was the feature that overcame the prior art.  This is the same feature that has now been deleted from the claims.
Regarding step 3, Examiners find that the claims have not been materially narrowed in other respects to overcome the broadening aspect to avoid recapture.  If surrendered subject matter has been entirely eliminated from a claim present in the reissue application, then a recapture rejection under 35 U.S.C. §251 is proper and must be made for that claim. See MPEP §1412.02 (I)(C).  Stated another way, if a claim limitation present in the original patent that was added to overcome a rejection or that was argued by applicant to distinguish over the prior art is entirely eliminated from a claim in the reissue application, then a recapture rejection under 35 U.S.C. §251 is proper and must be made for that claim. See Id.  Following a review of pending and examined claims 8 and 10, Examiners find that these claims have not been narrowed in other aspects related to SGL(a), rather the explicit feature as argued by Applicant that the contactor holder comes into contact with the projection has been completely removed from these claims.  The simple re-recitation of a contactor assembly in the claims does materially narrow the missing limitation since the movable contactor and the contactor holder were already present in the original claims when the surrender generating limitation SGL(a) was added to the original claims. Thus, claims 8 and 10 have not been narrowed in sufficient respects related to the omitted subject matter in SGL(a). 
In view of the forgoing, Examiners find Applicant specifically removed the features of SGL(a) surrendered during the prosecution of the original application, the 294 Application.  Accordingly, Examiners conclude the Applicant’s failure to include the features of SGL(a) is improper recapture in claims 8 and 10 herein.

Recapture in Claims 11-14 and 16-18 related to SGL(a)
Regarding step 1, upon review of pending and examined claims 11-14 and 16-18 of the present reissue application in comparison to patent claims 1-10 of the 765 Patent, Examiners find that Applicant through the Oct 2021 Amendment has broadened the scope of the patented claims by specifically presenting pending and examined claims 11-14 and 16-18 which do not recite that the contactor holder is the feature which comes into contact with projection.
Regarding step 2, Examiners find that presenting pending and examined claims 11-14 and 16-18 without a recitation of the contact holder contacting the projections is directly related to the surrendered subject matter SGL(a).  Applicant through the amendment and arguments emphasized that the contactor holder comes into contact with the projection.  This is the same feature that has now been deleted from the claims.
Regarding step 3, Examiners find that the claims have not been materially narrowed in other respects to overcome the broadening aspect to avoid recapture.  If surrendered subject matter has been entirely eliminated from a claim present in the reissue application, then a recapture rejection under 35 U.S.C. §251 is proper and must be made for that claim. See MPEP §1412.02 (I)(C).  Stated another way, if a claim limitation present in the original patent that was added to overcome a rejection or that was argued by applicant to distinguish over the prior art is entirely eliminated from a claim in the reissue application, then a recapture rejection under 35 U.S.C. §251 is proper and must be made for that claim. See Id.  Following a review of pending and examined claims 11-14 and 16-18, Examiners find that these claims have not been narrowed in other aspects related to SGL(a).  Rather the explicit feature that was added to the claims and argued by Applicant as distinguishing over the prior art has been completely removed from these claims. The simple re-recitation of a contactor assembly in the claims does materially narrow the missing limitation since the movable contactor and the contactor holder were already present in the original claims when the surrender generating limitation SGL(a) was added to the original claims. Thus, claims 11-14 and 16-18 have not been narrowed in sufficient respects related to the omitted subject matter in SGL(a). 
In view of the forgoing, Examiners find Applicant presented new pending and examined claims 11-14 and 16-18 herein which specifically removed the features of SGL(a) surrendered during the prosecution of the original application, the 294 Application.  Accordingly, Examiners conclude the Applicant’s failure to include the features of SGL(a) is improper recapture in pending and examined claims 11-14 and 16-18 herein.

IV. CLAIM INTERPRETATION
	After careful review of the original specification, the prosecution history, and unless expressly noted otherwise by the Examiners, the Examiners find that they are unable to locate any lexicographic definitions (either express or implied) with the required clarity, deliberateness, and precision with regard to pending and examined claims.  Because the Examiners are unable to locate any lexicographic definitions with the required clarity, deliberateness, and precision, the Examiners conclude that Applicant is not his own lexicographer for the pending and examined claims.  See MPEP §2111.01(IV).
The Examiners further find that because the pending and examined claims herein recite neither “step for” nor “means for” nor any substitute therefore, the examined claims fail Prong (A) as set forth in MPEP §2181(I).  Because all examined claims fail Prong (A) as set forth in MPEP §2181(I), the Examiners conclude that all examined claims do not invoke 35 U.S.C. §112, 6th paragraph. See also Ex parte Miyazaki, 89 USPQ2d 1207, 1215-16 (B.P.A.I. 2008)(precedential)(where the Board did not invoke 35 U.S.C. § 112 6th paragraph because “means for” was not recited and because applicant still possessed an opportunity to amend the claims).
Because of the Examiners’ findings above that Applicant is not his own lexicographer and the pending and examined claims do not invoke 35 U.S.C. §112, 6th paragraph, the pending and examined claims will be given the broadest reasonable interpretation consistent with the specification since patentee has an opportunity to amend claims. See MPEP §2111, MPEP §2111.01 and In re Yamamoto et al., 222 USPQ 934 (Fed. Cir. 1984).  Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. See MPEP §2111.01(I).  It is further noted it is improper to import claim limitations from the specification, i.e., a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment. See MPEP §2111.01(II).

V. CLAIM REJECTIONS - 35 USC § 103
The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Obviousness Rejections Applying Hoffmann, Uotome and Kanematsu
Claims 1 and 8-14 and 16-20 are rejected under 35 U.S.C. §103 as being unpatentable over EP 2325860 to Hoffmann et al. (hereinafter “Hoffmann”) in view of U.S. Patent No. 5,892,194 to Uotome et al. (hereinafter “Uotome”) and U.S. Patent Application No. 2016/0233039 to Kanematsu et al. (hereinafter “Kanematsu”).  
Regarding claim 1, Hoffmann teaches a contact device (See Hoffmann FIGS. 2 and 3, reprinted below) comprising: 

    PNG
    media_image1.png
    529
    491
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    581
    458
    media_image2.png
    Greyscale
 
Hoffmann FIG. 2				Hoffmann FIG. 3
a pair of fixed contacts aligned along a first axis (See FIGS. 2 and 3 above, fixed contacts 120 and 130); 
a moveable shaft that moves along a second axis (See FIGS. 2 and 3 above, guide rod 750); 
a contactor assembly that is moved by a movement of the movable shaft along the second axis, and is configured to twist about the movable shaft, the contactor assembly includes: a movable contactor configured to come into or out of contact with the pair of fixed contacts by a movement along the second axis orthogonal to the first axis (See FIGS. 2 and 3 above, contactor assembly including movable contactor 140), and
wherein the movable shaft moves the contactor assembly along the second axis so that the contactor assembly comes into or out of contact with the pair of fixed contacts (See FIGS. 2 and 3 above, note this is merely a property of the structures shown wherein the guide rod 750 moves the contactor assembly comprising the moveable contactor 140); and 
a base that accommodates the pair of fixed contacts and the contactor assembly, the base having four projections, the four projections including a first projection that projects from a first inner surface of the base opposing the contactor assembly along a third axis orthogonal to both the first axis and the second axis, a second projection that projects from the first inner surface and along the third axis, a third projection that projects from a second inner surface of the base opposing the contactor assembly and opposing the first inner surface, the third projection projects along the third axis and towards the first projection, a fourth projection that projects from the second inner surface, along the third axis, and towards the second projection (See FIGS. 2 and 3 above and FIG. 4, reprinted below, contact chamber/base 210 with four projections on the inner surfaces thereof), 

    PNG
    media_image3.png
    474
    540
    media_image3.png
    Greyscale

Hoffmann FIG. 4
and wherein when the contactor assembly twists about the movable shaft, the contactor assembly moves toward the first projection and the fourth projection, the contactor assembly moves away from the second projection and the third projection, and at least one of the first projection and the fourth projection contacts the contactor assembly to restrict a movement of the contactor assembly along the third axis to prevent the contactor assembly from contacting a planar wall portion of the base (See FIGS. 2-4, note this recitation is simply a property of the structures shown wherein the projections would come into contact with the moveable contactor as part of the contactor assembly to prevent twisting of the moveable contactor), and 
wherein each of the first inner surface, the second inner surface, the first projection, the second projection, the third projection, and the fourth projection is made of ceramic (See ¶0037 wherein the contact chamber is made from a “ceramic material”).
However, while Hoffmann discloses a contactor assembly comprising a moveable contactor, Hoffman does not does not disclose the use of a contactor holder for the movable contactor in the contactor assembly.  Nevertheless, Kanematsu teaches a similar relay apparatus (See Kanematsu FIG. 1, reprinted below) comprising pair of

    PNG
    media_image4.png
    368
    414
    media_image4.png
    Greyscale

Kanematsu FIG. 1
fixed contacts and a moveable contactor that is moved by a shaft of an actuator (See FIG. 1 above, fixed contacts 10/100/101, movable contactor 12, actuator shaft 134) and further a contactor holder that is connected to the movable contactor (See FIG. 1 above, contactor holder 24).  It would have been obvious at the time the invention was made to incorporate the contactor holder as taught by Kanematsu into the contact device of Hoffmann to form a contactor assembly.  One having ordinary skill in the art would do so to “ensure contact pressure (touch pressure) of the pair of movable contacts 11 against the fixed contacts 10.”  See Kanematsu ¶0076.  Furthermore, Examiners find this combination is predictable because such a combination would not change the operation of the contact device of Hoffmann, and would improve its operation thereof by ensure proper contact pressure of the movable contactor against the fixed contacts.
Furthermore, while Hoffmann discloses the four claimed projections with a tapered contact regions that extend towards the movable contactor along the third axis (See Hoffmann FIG. 4 above, note projections insides the contact chamber/base 210), Hoffmann does not explicitly teach a rounded surface thereof.  Nevertheless, Uotome teaches a similar contact device that has projections for preventing twisting of a movable contactor wherein the projections have rounded tips thereon for contacting the base wall (See Uotome FIG. 2, movable contactor 30 and projections 74 contacting surface 11 for preventing the twisting of the movable contactor).  It would have been obvious at the time the invention was made to round the tips of the projections of Hoffmann as suggested by Uotome in lieu of the tapered projections.  One having ordinary skill in the art would do so to reduce friction between the projections and the surfaces to which they contact (See Uotome col. 7, lines 41-55).
Regarding claim 8, the proposed combination of Hoffmann, Kanematsu and Uotome for claim 1 above teaches an electromagnetic relay comprising: 
a pair of fixed contacts aligned along a first axis (See Hoffman FIGS. 2 and 3 above, fixed contacts 120 and 130); 
a moveable shaft that moves along a second axis (See Hoffman FIGS. 2 and 3 above, guide rod 750); 
a contactor assembly that is moved by a movement of the movable shaft along the second axis, and is configured to twist about the movable shaft, the contactor assembly includes: a movable contactor configured to come into or out of contact with the pair of fixed contacts by a movement along the second axis orthogonal to the first axis, and a contactor holder that holds the movable contactor and moves together and concurrently with the movable contactor (See Hoffman FIGS. 2 and 3 above, contactor assembly including movable contactor 140.  See Kanematsu FIG. 1 above, contactor holder 24 for movable contactor and shaft.  Thus note combination of Hoffman and Kanematsu proposed above and wherein the contactor holder of Kanematsu holds the moveable contactor 140 of Hoffman to form a contactor assembly); 
wherein the movable shaft moves the contactor assembly along the second axis so that the contactor assembly comes into or out of contact with the pair of fixed contacts (See Hoffman FIGS. 2 and 3 above, note this is merely a property of the structures shown wherein the guide rod 750 moves the contactor assembly comprising the moveable contactor 140 and in combination with Kanematsu the shaft would also move the contactor holder in conjunction with the movable contactor); 
a base that accommodates the pair of fixed contacts and the contactor assembly, the base having four projections, the four projections including: a first projection that projects from a first inner surface of the base opposing the contactor assembly along a third axis orthogonal to both the first axis and the second axis, a second projection that projects from the first inner surface and along the third axis, a third projection that projects from a second inner surface of the base opposing the contactor assembly and opposing the first inner surface along, the third projects along the third axis and towards the first projection, and a fourth projection that projects from the second inner surface, along the third axis, and towards the second projection (See Hoffman FIGS. 2 and 3 above and FIG. 4, reprinted below, contact chamber/base 210 with four projections on the inner surfaces thereof), and 
a driver which drives the movable shaft so that the movable contactor comes into or out of contact with the pair of fixed contacts (See Hoffmann FIGS. 2 and 3, driver 700), 
wherein, when the contactor assembly twists about the movable shaft, the contactor assembly moves toward the first projection and the fourth projection, and the contactor assembly moves away from the second projection and the third projection, and at least one of the first projection and the fourth projection contacts the contactor assembly to restrict a movement of the contactor assembly along the third axis to prevent the contactor assembly from contacting a planar wall portion of the base (Note combination proposed above regarding contactor assembly.  Thus see Hoffmann FIGS. 2-4, note this recitation is simply a property of the structures shown wherein the projections would come into contact with the moveable contactor as part of the contactor assembly to prevent twisting of the moveable contactor), 
wherein each of the four projections has an arcuate shape with a peak that extends towards the contactor assembly along the third axis (Note combination proposed above wherein the shape of the projections as taught by Hoffman are modified to be rounded projections as taught by Uotome), and 
wherein each of the first inner surface, the second inner surface, the first projection, the second projection, the third projection, and the fourth projection is made of ceramic (See Hoffmann ¶0037 wherein the contact chamber is made from a “ceramic material”).
Regarding claim 9, Hoffman, Kanematsu and Uotome teach the device of claim 1 and further wherein when the contactor assembly twists about the movable shaft in a first twist direction, the contactor assembly moves toward the first projection and the fourth projection, the contactor assembly moves away from the second projection and the third projection, and at least one of the first projection and the fourth projection restricts the movement of the contactor assembly, and when the contactor assembly twists about the movable shaft in a second twist direction opposite to the first twist direction, the contactor assembly moves toward the second projection and the third projection, the contactor assembly moves away from the first projection and the fourth projection, and at least one of the second projection and the third projection restricts the movement of the contactor assembly (Note combination proposed above regarding contactor assembly.  Thus see Hoffmann FIGS. 2-4, note this recitation is simply a property of the structures shown wherein the projections would come into contact with the moveable contactor as part of the contactor assembly to prevent twisting of the moveable contactor).
Regarding claim 10, Hoffman, Kanematsu and Uotome teach the relay of claim 8 and further wherein he projection of the contact device comprising a plurality of projections, wherein, when the contactor assembly twists about the movable shaft of the contact device in a first twist direction, the contactor assembly moves toward the first projection and the fourth projection, the contactor assembly moves away from the second projection and the third projection, and at least one of the first projection and the fourth projection restricts the movement of the contactor assembly, and when the contactor assembly twists about the movable shaft in a second twist direction opposite to the first twist direction, the contactor assembly moves toward the second projection and the third projection, the contactor assembly moves away from the first projection and the fourth projection, and at least one of the second projection and the third projection restricts the movement of the contactor assembly (Note combination proposed above regarding contactor assembly.  Thus see Hoffmann FIGS. 2-4, note this recitation is simply a property of the structures shown wherein the projections would come into contact with the moveable contactor as part of the contactor assembly to prevent twisting of the moveable contactor).
Regarding claim 11, the proposed combination of Hoffmann, Kanematsu and Uotome for claims 1 and 8 above teaches an electromagnetic relay comprising: 
fixed contacts (See Hoffman FIGS. 2 and 3 above, fixed contacts 120 and 130); 
a contactor assembly including: a movable contactor, extending along a first axis, and including a movable contact facing the fixed contacts, and a contact holder that includes a pair of holding parts that hold the movable contactor to move the movable contactor with respect to the fixed contacts (See Hoffman FIGS. 2 and 3 above, contactor assembly including movable contactor 140.  See Kanematsu FIG. 1 above, contactor holder 24 for movable contactor and shaft.  Thus note combination of Hoffman and Kanematsu proposed above and wherein the contactor holder of Kanematsu holds the moveable contactor 140 of Hoffman to form a contactor assembly); 
a shaft, coupled to the contactor assembly and extending along a second axis, configured to concurrently move the movable contactor and the contact holder of the contact assembly along the second axis to come into and out of contact with the fixed contacts in response to a power ON state of an actuator, the second axis being orthogonal to the first axis, the contactor assembly being configured to be twistable along a third axis, the third axis being orthogonal to the first axis and to the second axis (See Hoffman FIGS. 2 and 3 above, shaft 750 which causes the movable contactor 140 as part of the contactor assembly to come into contact with the fixed contacts 120 and 130); and 
a casing that accommodates the fixed contacts and the contactor assembly, wherein the casing has an inside wall extending along the first axis and has a first protrusion and a second protrusion on the inside wall, the first protrusion and the second protrusion projecting along the third axis, wherein the casing has a third protrusion on an opposite side of the inside wall with respect to the first protrusion, and has a fourth protrusion on the opposite side of the inside wall with respect to the second protrusion, wherein the first protrusion or the fourth protrusion is configured to come into contact with the contactor assembly to halt a twist of the contactor assembly when the contactor assembly twists along the third axis in a clockwise direction about the second axis to prevent the contactor assembly from contacting a planar wall portion of the container, wherein the second protrusion or the third protrusion is configured to come into contact with the contactor assembly to halt said twist of the contactor assembly when the contactor assembly twists along the third axis in a counterclockwise direction about the second axis to prevent the contactor assembly from contacting another planar wall portion of the container (See Hoffman FIGS. 2 and 3 above and FIG. 4, reprinted below, contact chamber/base 210 with four projections on the inner surfaces thereof.  Further note this recitation is simply a property of the structures shown wherein the projections would come into contact with the moveable contactor as part of the contactor assembly to prevent twisting of the moveable contactor), 
wherein each of the first protrusion and the second protrusion has an arcuate shape with a peak that extends towards the contactor assembly along the third axis (Note combination proposed above wherein the shape of the projections as taught by Hoffman are modified to be rounded projections as taught by Uotome), and 
wherein, when the contactor assembly twists clockwise, the contactor assembly is moved towards the first protrusion and the fourth protrusion, the contactor assembly is moved away from the second protrusion and the third protrusion, and at least one of the first protrusion and the fourth protrusion restricts a movement of the contactor assembly by coming into contact with the contactor assembly along the third axis (See Hoffmann FIGS. 2-4, note this recitation is simply a property of the structures shown wherein the projections would come into contact with the moveable contactor as part of the contactor assembly to prevent twisting of the moveable contactor), and 
wherein the inside wall, the first protrusion, the second protrusion, the third protrusion and the fourth protrusion are made by ceramic (See Hoffmann ¶0037 wherein the contact chamber is made from a “ceramic material”).
Regarding claim 12, Hoffman, Kanematsu and Uotome teach the relay of claim 11 and further wherein the fixed contacts include a first fixed contact and a second fixed contact, a position of the first protrusion along the first axis is in a region between a central axis of rotation of said twist of the contactor assembly and the first fixed contact (See Hoffmann FIG. 2 above in view of FIGS. 3 and 4 wherein the protrusions on the contact chamber/base 210 are between the central axis of rotation of the shaft 750 and the contacts 120 and 130).
Regarding claim 13, Hoffman, Kanematsu and Uotome teach the relay of claim 11 and further wherein the fixed contacts include a first fixed contact and a second fixed contact, a position of the second protrusion along the first axis is in a region between a central axis of rotation of said twist of the contactor assembly and the first fixed contact (See Hoffmann FIG. 2 above in view of FIGS. 3 and 4 wherein the protrusions on the contact chamber/base 210 are between the central axis of rotation of the shaft 750 and the contacts 120 and 130).
Regarding claim 14, Hoffman, Kanematsu and Uotome teach the relay of claim 11 and further wherein the first protrusion has a curved end surface and the fourth protrusion has a curved end surface (See Hoffmann FIGS. 2-4, note tapered ends of projections in contact chamber/based 210 and modification thereof as proposed above in view of Uotome which teaches rounding the ends of projections to reduce the friction contact).
Regarding claim 16, Hoffman, Kanematsu and Uotome teach the relay of claim 11 and further wherein the fixed contacts include a first fixed contact and a second fixed contact, a position of the first protrusion along the first axis is in a region between a central axis of rotation of said twist of the contactor assembly and the first fixed contact, and a position of the second protrusion along the first axis is in a region between the central axis of rotation and the second fixed contact (See Hoffmann FIG. 2 above in view of FIGS. 3 and 4 wherein the protrusions on the contact chamber/base 210 are between the central axis of rotation of the shaft 750 and the contacts 120 and 130).
Regarding claim 17, Hoffman, Kanematsu and Uotome teach the relay of claim 11 and further wherein the fixed contacts include a first fixed contact and a second fixed contact, a position of the first protrusion along the first axis is in a region between a central axis of rotation of said twist of the contactor assembly and the first fixed contact, a position of the second protrusion along the first axis is in a region between the central axis of rotation and the second fixed contact, and a position of the third protrusion along the first axis is in a region between the central axis of rotation and the first fixed contact (See Hoffmann FIG. 2 above in view of FIGS. 3 and 4 wherein the protrusions on the contact chamber/base 210 are between the central axis of rotation of the shaft 750 and the contacts 120 and 130).
Regarding claim 18, Hoffman, Kanematsu and Uotome teach the relay of claim 11 and further wherein at least one portion of the shaft is surrounded by the actuator (Note combination proposed for claim 11 above.  See also Hoffmann FIGS. 2 and 3, note shaft 750 is surrounded by driver 700).
Regarding claim 19, Hoffman, Kanematsu and Uotome teach the device of claim 1 and further wherein each of the four projections extends only along the third axis, and wherein each of the four projections has a curved end surface that restricts the movement of the contactor assembly along the third axis when the contactor assembly twists about the movable shaft (See Hoffman FIGS. 2 and 3 above and FIG. 4, reprinted below, contact chamber/base 210 with four projections on the inner surfaces thereof.  Further note this recitation is simply a property of the structures shown wherein the projections would come into contact with the moveable contactor as part of the contactor assembly to prevent twisting of the moveable contactor.  See also Hoffmann FIGS. 2-4, note tapered ends of projections in contact chamber/based 210 and modification thereof as proposed above in view of Uotome which teaches rounding the ends of projections to reduce the friction contact).

VI. EXAMINERS’ RESPONSES TO APPLICANT’S ARGUMENTS
Below are the Examiners’ response to Applicant’s arguments.  Only those arguments regarding the rejections above will be addressed.  Each such argument will be taken in turn.
Recapture
Regarding the recapture rejections, Applicant first argues that “the indicated surrender generating limitation has not been entirely eliminated from claim 1.”  See Oct 2021 Amendment page 16.  Examiners disagree.
First, Examiners note the claims must be materially narrowed relative to the surrendered subject matter such that the surrendered subject matter is not entirely or substantially recaptured.  Specifically, the material narrowing must relate to what was amended or argued by applicant in the original application, to define the claim over the art.  As noted above in the recapture rejections, the surrender specifically relies on which components come into contact with each other, i.e., “the contactor holder comes into contact with the projection.”  Thus, any materially narrowing must be directed to the specific contact between these two components.  As amended in the Oct 2021 Amendment, no specific contact is recited and thus this surrendered limitation is still completely deleted from the claims.
While Examiners do recognize that the claims have been substantially amended to further clarify a contactor assembly, which is defined to simply include both the moveable contactor and the contactor holder, Examiners do not find that these additional limitations address the recapture issue.  Both the contactor holder and the moveable contactor were present before the surrender generating limitation was added to the claims and thus, the addition of the contactor assembly does not materially narrow the claims with respect to what was surrendered.
Furthermore, Examiners recognize that the surrendered limitation is quite narrow, i.e., related to the specific contact between two components: the contactor holder and the projections.  However, this was the feature that was specifically added to the claims and was specifically argued by Applicant to overcome an art rejection, which led directly to the issuance of the 707 Patent.  Those skilled in the art and the public should be able to rely on such explicit actions by Applicant.  This is the precise reason recapture rejections are made and why such a rejection is proper herein.
Finally, as provided in the art rejections above, the movable contactor, the contactor holder and the projections are all well-known features in the art.  Thus, Applicant in more specifically defining these components, as provided in the Jun 2021 Amendment and argued by Applicant, is merely adding well known features in the art, which are not related to the surrender.  As noted in in the recapture rejections above, the surrender lies in the specific contact between otherwise well-known components (the contactor holder and the projections), not the features of the components themselves and thus the material narrowing must be directed to this specific contact.
Applicant further argues that “claim 1 was further amended to ‘materially narrowed’ with respect to the ‘overlooked aspects” of the previously issued patent.  See Oct 2021 Amendment page 20.  Examiners disagree as such an argument misunderstands the nature of recapture.  As discussed above, Examiners do not find any materially narrowing of the surrender generating limitation as this is where the materially narrowing must be to overcome recapture.
“Overlooked aspects” are independent and distinct inventions from the patented invention where the surrender lies and such independent and distinct inventions were overlooked during prosecution of the original patent, i.e., no generic claim covered both inventions.1    For example, if an application surrenders features related to a vehicle transmission, then that surrender would not carry over to an independent and distinct invention, i.e., related to a vehicle rear view mirror, as long as a generic claim covering the vehicle rear view mirror was never before claimed.   In the instant application, Applicant has not identified any independent and distinct invention from where the surrender lies, i.e., the patented invention.  Furthermore, the claims now presented in the Oct 2021 Amendment have not been overlooked.  Examiners find that before the surrender occurred during the prosecution of the 294 Application, i.e., at the filing of the 294 Application, the original claims were generic to both the patent claims and the claimed pending and examined herein.  Thus, the claims presented in the Oct 2021 Amendment, i.e., the pending and examined claims herein, have not been overlooked as a generic claim covering these claims has already been presented in prosecution.
For the forgoing reasons, Examiners do not find the Applicant arguments traversing the recapture rejection of claim 1 persuasive and thus maintain the rejection herein.  With regard to the remaining independent claims and the dependent claims, Applicant makes no further arguments and thus the recapture rejections of the remaining claims are maintained as well.
Obviousness
Regarding the obviousness rejections of the claims, Applicant first argues that the projections in the base of Hoffman do not adequately restrict twisting movement of the contactor assembly about the movable shaft.  See Oct 2021 Amendment page 23.  Examiners disagree.  First, such an argument ignores the FIGS. 2-4 of Hoffman reprinted above.  As shown therein the projections are provided in specific locations with specific clearance from the contactor assembly/moveable contactor which would provide the restriction on the twisting of the contactor assembly.  Second, Applicant has not provided any evidence to counter the clear disclosure of Hoffman and thus such arguments will not be persuasive until supported by appropriate evidence.
Applicant further traverses the obviousness rejections by arguing that replacing the rigid edges of Hoffman with the curved edges as taught by Uotome would counteract against the intended operations of Hoffman.  See Oct 2021 Amendment pages 23-24.  Examiners disagree.  First, Examiners find that Applicant has not identified which intended operation of Hoffman is counteracted.  The proposed combination would not remove the projections, just provide a rounded shape (taught by Uotome) in lieu of the tapered shape (taught by Hoffman).  The operations of Hoffman would remain the same and in fact may be improved because as noted in Uotome, using the rounded shapes for such projections creates less friction.  Furthermore, the rigidity would not be lost, just a modification of shape.
Applicant further traverses the proposed combination of Hoffman and Uotome on the basis that the rounded projections of Uotome are on the movable contactor, not the base container.  See Oct 2021 Amendment page 24.  Examiners disagree as this argument simply ignores the scope of the rejection.  The modification proposed in the rejection is in the nature (i.e., shape) of the projection being used, not the location of the projection.
For the forgoing reasons, Examiners do not find the Applicant arguments traversing the obviousness rejections persuasive and thus maintain the rejections herein.  With regard to the remaining independent claims and the dependent claims, Applicant makes no further arguments and thus the obviousness rejections of the remaining claims are maintained as well.

VII. PRIOR OR CONCURRENT PROCEEDINGS
Applicant is reminded of the obligation apprise the Office of any prior or concurrent proceedings in which the 707 Patent is or was involved, such as interferences or trials before the Patent Trial and Appeal Board, reissues, reexaminations, or litigations and the results of such proceedings.

VIII. INFORMATION MATERIAL TO PATENTABILITY
Applicant is further reminded of the continuing obligation under 37 C.F.R. §1.56 to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.

IX. CONCLUSION
Claims 1 and 8-14 and 16-20 are pending and examined.
Claims 1 and 8-14 and 16-20 are rejected.
Applicant's substantial amendments made in the Oct 2021 Amendment necessitated the amended grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP §706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. §1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. §1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record which is considered pertinent to Applicant’s disclosure is listed on the document titled ‘Notice of Reference Cited’ (“PTO-892”).  Unless expressly noted otherwise by the Examiners, all documents listed on the PTO-892 are cited in their entirety.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to KENNETH WHITTINGTON whose telephone number is (571)272-2264.  The Examiner can normally be reached on 8:30am - 5:00pm, Monday - Friday.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Andrew J. Fischer, SPE Art Unit 3992, can be reached at (571) 272-6779.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9900.

/KENNETH WHITTINGTON/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        







Conferees:

/MY TRANG TON/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ANDREW J. FISCHER/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                        


    
        
            
        
            
        
            
    

    
        1 See MPEP §1412.1(II) (in part).  Claims to separate inventions/embodiments/species that were disclosed but never covered by the claims in the original application prosecution are claims to overlooked aspects. In other words, the reissue claims are drawn to a separate invention or separate species or embodiment that was not covered by a claim (e.g., a generic claim) at any point during the prosecution of the original application. For example, if all the claims were drawn to species A in the original application, reissue claims drawn to species B are considered claims to overlooked aspects, assuming that there was not a generic claim that covered both species A and B in the original application.